DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 07/26/2021, with respect to abstract have been fully considered and are persuasive.  The objection of abstract has been withdrawn. 
Applicant’s arguments, see page 11-15, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1, 5, 10, and 14 under 35 U.S.C. 103 as being unpatentable over US20110038267-A1 to Smith et al., from here on Smith in view of W02015070383A1 to Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20170289018-A1 to Lyer et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The amended claim 1 and similarly amended claim 10 as the mux machine is switched between status as follows: “setting the first aggregation port to the collecting and distributing state; or determining that the second LACPDU packet from the second network device is not received within three to ninety seconds; and switching the status of the mux machine from the protect waiting state to an attached state”.  The amended claim introduces an “or” statement is not given patentability weight as examiner already addressed the first condition.  However, the missing step in the claim is “and switching the status of the mux machine from the protect waiting state to an attached state”, as the claim identifies that the status of the mux machine is in the “collecting and distributing state” not in the protect_waiting state” and ultimately to “an attached state”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US- 20110038267-Al to Smith et al., from here on Smith in view of WO2015070383A1 to Li and US-20170289018-A1 to Lyer et al. from here on Lyer.

Regarding claim 1  method for implementing a multiplexer (mux) machine implemented by a first network device (P.80 discloses implementing a multiplexer (mux) machine by a first network device described as an LACP state machine that includes a mux machine associated 

Li teaches... sending a first LACP data unit (LACPDU) packet to the second network device (P.8-10, Page B, discloses sending a first LACP data unit (LACPDU) packets are sent to second network device as the link aggregation is a dynamic process between parties and as it is event driven, each action is triggered by an event usually managed by an aggregator), wherein the first LACPDU packet notifies the second network device that the first aggregation port is in the collecting and distributing state (P.5, page 5, discloses the first LACPDU packet notifies the second network device that the first aggregation port is in the collecting and distributing state described as forwarding state PI, Page6 further disclose the ability to put the port in the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith by incorporating the teachings of Li because the method and apparatus which include the configuration of link aggregation among multiple physical ports on a network device to a logical port to implement load balancing or inbound/outbound traffic on each member port allowing for reconfiguration of ports in case 

Lyer teaches...switching the status of the mux machine from the protect waiting state to an attached state (Fig, 8, P.52,discloses the switching of the status of the mux machine from the protect waiting sate to an attached state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith by incorporating the teachings of Lyer because the method and apparatus allows the setup of a link aggregation control protocol (LACP) through the various states to enable frame control (Lyer, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Smith, Li, and Lyer teach the method of claim 1, Smith teaches...further comprising: receiving, a fourth LACPDU packet from the second network device, wherein the fourth LACPDU packet indicates that the second aggregation port is not in the collecting and distributing state (P.82 discloses the LACPDU indicates that the second aggregation port is not in the collecting and distribute state by indicating a "down" at step 302 and allowing for further steps to be taken to resolve this status);determining, based on the fourth LACPDU packet, that the second aggregation port is not in the collecting and distributing 

Regarding claim 10 Smith teaches a first network device running a Link Aggregation Control Protocol (LACP), comprising: a first aggregation port coupled to a second aggregation port of a second network device over an aggregated link (Fig 1, P.60 discloses a first aggregation port described as port 226 couples to a second aggregation of a second network device described as device 104 over an aggregated link described as aggregated link 106 ) ; a non-transitory memory configured to store instructions s (P.25 discloses a computer readable media encoded with computer program, computer executable instructions) ; and a processor coupled to the non-transitory memory, wherein the instructions, when executed by the processor, cause the first network device to (P.24-25 disclose the processor when coupled with the memory and instructions cause the first network device to perform the functions of an aggregator): set a mux machine on the first aggregation port to a protect_waiting state e (P.80-81, discloses the setting the mux machine on the first aggregation port to protect waiting state described as waiting state while it is not collecting distributing ), wherein the protect waiting state identifies that the first aggregation port is not in a collecting and distributing state (P.84, discloses the identification that the first aggregation port is not in a collecting and distributing 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith by incorporating the teachings of Li because the method and apparatus which include the configuration of link aggregation among multiple physical ports on a network device to a logical port to implement load balancing or inbound/outbound traffic on each member port allowing for reconfiguration of ports in case the device stops sending packets (Li, PI, Page 1). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Lyer teaches... switching the status of the mux machine from the protect waiting state to an attached state (Fig, 8, P.52, discloses the switching of the status of the mux machine from the protect waiting sate to an attached state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith by incorporating the teachings of Lyer because the method and apparatus allows the setup of a link aggregation control protocol (LACP) through the various states to enable frame control (Lyer, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Smith and Li teach the first network device of claim 10, wherein the instructions, when executed by the processor, further cause the first network device to: receive a fourth LACPDU packet from the second network device, wherein the fourth LACPDU packet indicates that the second aggregation port is not in the collecting and distributing state (P.82 discloses the LACPDU indicates that the second aggregation port is not in the collecting and distribute state by indicating a "down" at step 302 and allowing for further steps to be taken to resolve this status); determine, based on the fourth LACPDU packet, that the second aggregation port is not in the collecting and distributing state; and switch the status of the mux machine from the collecting and distributing state to the protect_waiting state (P.83-84 disclose the determining of the LACPDU packet that the second aggregation port is not in the collecting and distributing state as the switching is either done by a) setting a bypass switch P83, and b) step 308 where the switch bit is set to "TRUE". If one of the two conditions is set then the status is changed to protect_wait state which means the port is forward packets).

Claims 2-4, 6, 7, 11-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110038267-Al to Smith et al., from here on Smith, WO2015070383A1 to Li and US-20170289018-A1 to Lyer et al. from here on Lyer in view of US-20160134477-Al to Guo et al. from here on Guo.

Regarding claim 2 Smith, Li, and Lyer teach the method of claim 1, but does not teach...wherein before setting the mux machine to the protect waiting state, the  mux machine 

Guo teaches...wherein before setting the mux machine to the protect waiting state, the mux machine is in an attached state (P.102, discloses the mux machine is in an attached state described as being able to forward packets and further described as the state machine enters into the current state by receiving the LACPDU parameter), and wherein the method further comprises: receiving, a third LACPDU packet from the second network device; determining that the first aggregation port is in a selected state (P.103 further discloses whether the first aggregation port described as the port of the actor and reads and sets the parameters to the partner port if it is not set), determining, based on the third LACPDU packet, that the second aggregation port is in a synchronization state (P.100 discloses the instance where the second aggregation port described as partner port is in a synchronized state when its status is set as "TRUE".); determining, based on the third LACPDU packet, that the second aggregation port is not in the collecting and distributing state (P.127, discloses the configuration within the LACPDU packet of the second aggregation port described as actor_Oper_Portal_State.Collecting is set to "False"); and switching the status of the mux machine from the attached state to the protect waiting state (P.117-119 discloses the switching of status of the mux machine from 

It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus allow the link aggregation control protocol to work in an networking environment (distributed) that received system parameters by a distributed relay control (aggregator) that allows the distribution of system negotiation parameters in full collaboration between the aggregator and the LACP system (Guo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Smith, Li, Lyer and Guo teach the method of claim 2, Li teaches...further comprising: determining that first information in the third LACPDU packet matches second information of the first aggregation port that is stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Page 4 ), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Page 4); but does not teach...and determining that Actor_State.Synchronization in the third LACPDU packet is the synchronization state.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus include the definition of synchronization of states which allow for verification and confirmation of the state of the part in either the actor or partner (Guo, P. 48, Fig. 11). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4 Smith, Li, Lyer and Guo teach the method of claim 2, Smith teaches...further comprising: determining, based on the third LACPDU packet, that the second aggregation port is in the collecting and distributing state (Fig. 3, P. 84, steps 300-310 discloses determining based on LACPDU packet the second aggregation port is in the collecting and distributing state described as the state machine setting the switch bit to "TRUE" as steps 300- 310 show on Fig.3); switching the status of the mux machine from the attached state to the collecting and distributing state; and setting the first aggregation port to the collecting and distributing state (P.84 discloses the setting of the first aggregation port to the collecting and 

Regarding claim 6 Smith, Li, Lyer and Guo teach the method of claim 2, but does not teach further comprising: determining that the first aggregation port is in an unselected state; and switching, the status of the mux machine from the protect_waiting state to the attached state.

Guo teaches	further comprising: determining that the first aggregation port is in an unselected state (Fig. 4, P.115-117 discloses the state transition by the mux state machine based on the selected states of the actor and partner and the state is notified to the aggregator); and switching, the status of the mux machine from the protect_waiting state to the attached state (P.122 discloses the conditions to switch the mux machine  from the protect_waiting state to the attached state by setting "value of the actor_Oper_Portal_State.Synchronization is set to TRUE, indicating that the actor considers that the port is IN_SYNC, and the value of the Actor_Oper_Portal_State.Collecting is set to FALSE. The frame collection function of the port is disabled. In the combined control state diagram, the frame distribution function of the port is disabled similarly, and the value of the Actor_Oper_Portal_State.Distributing is set to FALSE").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings 

Regarding claim 7 Smith, Li and Lyer teach the method of claim 1, but does not teach...wherein the first network device comprises a timer, and wherein when the mux machine is in the protect_waiting state, the method further comprises: starting, the timer; and determining, before the timer expires, that the second LACPDU packet from the second network device is not received; and switching, the status of the mux machine from the protect_waiting state to an attached state.

Guo teaches...wherein the first network device comprises a timer (P.98, Ln.7, discloses a short Timemout, current_while _timer), and wherein when the  mux machine is in  the protect_waiting state, the method further comprises: starting, the timer; and determining, before the timer expires, that the second LACPDU packet from the second network device is not received (P.98 discloses an expired state which arises from the LACPDU not received before the current_while_timer timer expires (the receiving protocol information expired detecting timer)); and switching, the status of the mux machine from the protect_waiting state to an attached state (P.122 discloses the conditions to switch the mux machine from the 

It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus allow the link aggregation control protocol to work in an networking environment (distributed) that received system parameters by a distributed relay control (aggregator) that allows the distribution of system negotiation parameters in full collaboration between the aggregator and the LACP system (Guo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Smith, Li, and Lyer teach the first network device of claim 10, but do not teaches...wherein before setting the mux machine to the protect_waiting state, the mux machine is in an attached state, and wherein the instructions, when executed by the processor, further cause the first network device to: receive a third LACPDU packet from the second network device: determine that the first aggregation port is in a selected state determine, based on the third LACPDU packet, that the second aggregation port is in a synchronization 

Guo teaches...wherein before setting the mux machine to the protect_waiting state, the mux machine is in an attached state (P.102, discloses the mux machine is in an attached state described as being able to forward packets and further described as the state machine enters into the current state by receiving the LACPDU parameter), and wherein the instructions, when executed by the processor, further cause the first network device to: receive a third LACPDU packet from the second network device: determine that the first aggregation port is in a selected state (P.103 further discloses whether the first aggregation port described as the port of the actor and reads and sets the parameters to the partner port if it is not set) determine, based on the third LACPDU packet, that the second aggregation port is in a synchronization state (P.100 discloses the instance where the second aggregation port described as partner port is in a synchronized state when its status is set as "TRUE".): determine, based on the third LACPDU packet, that the second aggregation port is not in the collecting and distributing state (P.127, discloses the configuration within the LACPDU packet of the second aggregation port described as actor_Oper_Portal_State.Collecting is set to "False"); and switch the status of the mux machine from the attached state to the protect_waiting state (P.117-119 discloses the switching of status of the mux machine from attached to protect waiting state described as function causing the state machine to  query the  port state and enter the waiting state when the selection is completed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus allow the link aggregation control protocol to work in an networking environment (distributed) that received system parameters by a distributed relay control (aggregator) that allows the distribution of system negotiation parameters in full collaboration between the aggregator and the LACP system (Guo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Smith, Li, Lyer, and Guo teach the first network device of claim 11, Li teaches wherein the instructions, when executed by the processor, further cause the first network device to: determine that first information in the third LACPDU packet matches second information of the first aggregation port that is stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Page 4), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Page4); but does not teach...and determine that Actor_State.Synchronization in the third LACPDU packet is the synchronization state.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus include the definition of synchronization of states which allow for verification and confirmation of the state of the part in either the actor or partner (Guo, P. 48, Fig. 11). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Smith, Li, Lyer, and Guo teach the first network device of claim 11, Smith teaches...wherein the instructions, when executed by the processor, further cause the first network device to: determine, based on the third LACPDU packet, that the second aggregation port is in the collecting and distributing state (Fig. 3, P. 84, steps 300-310 discloses determining based on LACPDU packet the second aggregation port is in the collecting and distributing state described as the state machine setting the switch bit to "TRUE" as steps 300-310 show on Fig.3): switch the status of the mux machine from the attached state to the collecting and distributing state; and set the first aggregation port to the collecting and distributing state (P.84 discloses the setting of the first aggregation port to the collecting and 

Regarding claim 15 Smith, Li, Lyer, and Guo teach the first network device of claim 11, but does not teach wherein the instructions, when executed  by the processor, further cause the first network device to: Switch the status of the mux machine from the protect_waiting state to the attached state when the processor determines that the first aggregation port is in an unselected state; when the processor determines that the first aggregation port is in a standby state; or when the processor receives a fifth LACPDU packet from the second network device and determines, based on fifth LACPDU packet that the second aggregation port is not in the synchronization state.

Guo teaches... wherein the instructions, when executed by the processor, further cause the first network device to: switch the status of the mux machine from the protect_waiting state to the attached state when the processor determines that the first aggregation port is in an unselected state (Fig. 4, P.115-117 discloses the state transition by the mux state machine based on the selected states of the actor and partner and the state is notified to the aggregator. The unselected state described as forwarding state will continue to work on forwarding packets until configured in the link aggregation, P. 87 further discloses the unselected state where the first aggregation port uses the administrative values as the current operating values); when the processor determines that the first aggregation port is in a standby state (Fig. 4, P.115-117 discloses the state transition by the mux state machine based on the 

Regarding claim 16 Smith, Li, and Lyer teach the network device of claim 10, but do not teach wherein the first network device further comprises a timer, and wherein when the mux machine is in the protect waiting state, the instructions, when executed by the processor, further cause the first network device to: start the timer; and determine, before the timer expires, that the second LACPDU packet from the second network device is not received, and switch the status of the mux machine from the protect waiting state to an attached state.

Guo teaches... wherein the first network device further comprises a timer (P.98, Ln.7, discloses a short Timemout, current_while _timer), and wherein when the mux machine is in the protect waiting state, the instructions, when executed by the processor, further cause the first network device to: start the timer; and determine, before the timer expires, that the second LACPDU 

It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Li by incorporating the teachings of Guo because the method and apparatus allow the link aggregation control protocol to work in an networking environment (distributed) that received system parameters by a distributed relay control (aggregator) that allows the distribution of system negotiation parameters in full collaboration between the aggregator and the LACP system (Guo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Smith, Li, Lyer, and Guo teach the method of claim 2, Guo teaches...further comprising: determining that the first aggregation port is in a standby 

Regarding claim 20 Smith, Li, Lyer, and Guo teach the method of claim 2, Guo teaches...further comprising: receiving a fifth LACPDU packet from the second network device; determining, based on the fifth LACPDU packet, that the second aggregation port is not in the synchronization state (P.100 discloses the instance where the second aggregation port described as partner port is in a synchronized state when its status is set as "TRUE" or when it is not synchronized when the status is set to "FALSE"); and switching the status of the mux machine from the protect waiting state to the attached state (P.122 discloses the conditions to switch the mux machine from the protect_waiting state to  the  attached  state by setting .

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over US- 20110038267-Al to Smith et al., from here on Smith, WO2015070383A1to Li, US-20170289018-A1 to Lyer et al. from here on Lyer and US- 20160134477-Al to Guo et al. from here on Guo in view of US-20170063672-Al to Chhabra et al. from here on Chhabra.

Regarding claim 17 Smith, Li, and Gou teach the first network device of claim 16, but do not teach wherein the instructions, when executed by the processor, further cause the first network device to: identify that the mux machine is in the protect_waiting state, and that the timer expires; and set the aggregated link to be single-port_up, wherein the single-port_up indicates that an aggregation port on a first end of the aggregated link is in the collecting and distributing state, and that an aggregation port on a second end is not in the collecting and distribute state.

Chhabra teaches...wherein the instructions, when executed  by the processor, further cause the first network device to:  identify that the mux machine is in  the protect_waiting state, and that the timer expires; and set the aggregated link to be single-port_up, wherein the single­ port_up 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith, Li, and Gou by incorporating the teachings of Chhabra because the method and apparatus allow the selection and configuration of active ports and standby ports in a link aggregation group in simple and complex environments and includes receiving information and automatically determining port status in this instance adding a misconfiguration state (Chhabra, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “the timer expires and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: : US20150124837-A1 to Saltsidis discloses manual configuration of aggregated ports; US 20190089627-A1 to Mirsky discloses link aggregation timers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476